                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA                           )
                                                   )
                       Plaintiff,                  )
                                                   )
vs.                                                )   Case No. 09-CR-30127-SMY
                                                   )
CHRISTOPHER J. WICKER,                             )
                                                   )
                       Defendant.                  )


                            MEMORANDUM AND ORDER
       This matter is before the Court for consideration of Defendant Christopher Wicker’s

“Motion to Reconsider Pursuant to Rule 60(b)(4)-(6), (c)(1-3) & (d)(2) or in the Alternative, For

Extraordinary Relief 28 USC §§ 1651. 1654-55 In the Nature of Audita Querela, Mandamus,

Prohibition and Coram Nobis/Vobis,” filed on November 11, 2017.            (Doc. 57).    For the

following reasons, the motion is DENIED.

       On September 9, 2009, a federal grand jury issued an indictment against Defendant

Wicker for being a felon in possession of several firearms. (Doc. 1). Wicker pled guilty to the

charge on February 26, 2010, pursuant to a Plea Agreement. (Doc. 35). In his Plea Agreement,

Wicker acknowledged that he was guilty of being a felon in possession of a firearm, and that he

qualified as an Armed Career Criminal as the term is used in United States Sentencing

Guidelines § 4B1.4(b)(3)(B) (Doc. 36 at § II ¶¶ 1, 2, and 5). On October 22, 2010, Wicker was

sentenced to 120 months of imprisonment and a 3 year term of Supervised Release. (Doc. 53)

       Wicker now requests relief on several grounds which require some dissection by the

Court. First, Wicker references “reconsideration” under various subsections of “Rule 60,” which

suggests that Wicker is seeking relief under Federal Rule of Civil Procedure 60 (Federal Rule of

                                               1
Criminal Procedure 60 pertains to victims’ rights). Obviously, the Rules of Civil Procedure do

not apply to criminal matters. Wicker’s citations to 28 U.S.C. §§ 1654-55, which pertain to

appearance in court and lien enforcement are similarly inapplicable. His prayer for relief seeks a

declaratory judgment, which is not available in criminal cases. 28 U.S.C. §§2201-02.

       As best the Court can discern, Wicker’s motion is actually a request for relief under 28

U.S.C. §2255. At various points, he challenges the propriety of both his conviction as a felon in

possession of a firearm and use of his prior felony convictions as “strikes” toward his sentencing

enhancement as an Armed Career Criminal. He asserts that the State of Illinois did not inform

him that his (non-felon) civil rights were not restored upon completion of his prior terms of

incarceration for state felony charges and cites to Logan v. United States, 552 U.S. 23 (2007),

Buchmeier v. United States, 581 F. 3d 561 (7th Cir. 2009), and United States v. Burnett, 641 F.

3d 894 (7th Cir. 2011).

       Under Rule 4(b) of the Rules Governing § 2255 Proceedings in the United States District

Courts, a judge receiving a § 2255 petition must conduct a preliminary review and, “[i]f it plainly

appears from the motion, any attached exhibits, and the record of prior proceedings that the

moving party is not entitled to relief, the judge must dismiss the motion and direct the clerk to

notify the moving party.” Leaving aside issues of waiver arising from Wicker’s Plea Agreement,

his Motion is clearly untimely.

       Petitions for relief under § 2255 are subject to a one-year statute of limitation, which

begins to run from the latest of:

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
           governmental action in violation of the Constitution or laws of the United
           States is removed, if the movant was prevented from making a motion by
           such governmental action;


                                                2
        (3) the date on which the right asserted was initially recognized by the Supreme
            Court, if that right has been newly recognized by the Supreme Court and
            made retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented could
            have been discovered through the exercise of due diligence.

28 U.S.C.A. § 2255(f). Here, the statute of limitations has run on all of the applicable accrual

dates. Wicker’s judgment of conviction became final when the 14–day period to appeal his

conviction and sentence expired. Davis v. United States, 817 F.3d 319, 326 (7th Cir. 2016). As

a result, Wicker was required to file any motion for post-conviction relief on or before November

7, 2011.

        No impediment to Wicker’s filing created by governmental action is apparent, nor does

he allege any facts discovered since finality of the judgment. Finally, Logan, the only Supreme

Court case cited by Wicker, was decided several years before his plea, conviction and

sentencing; no newly-recognized right is at issue here.

        For the foregoing reasons, Wicker’s request for post-conviction relief is untimely on its

face, and is therefore DENIED. 1

                                CERTIFICATE OF APPEALABILITY

        Rule 11(a) of the Rules Governing Section 2254 Proceedings instructs the Court to “issue

or deny a certificate of appealability when it enters a final order adverse to the applicant.” A

certificate of appealability may issue only if the petitioner “has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller–El v. Cockrell, 537 U.S.

1
  Wicker’s motion similarly fails if construed as a request for Writ Coram Nobis. While coram nobis requires the
petitioner to no longer be in custody, Wicker filed his Motion while incarcerated. Stanbridge v. Scott, 791 F.3d 715,
721 (7th Cir. 2015). Additionally, the petition must “present[ ] questions that could not have been resolved at the
time of conviction.” Id., quoting United States v. Bush, 888 F.2d 1145, 1146 (7th Cir.1989). Wicker raises no facts
that were unknown or undiscoverable at the time of his conviction. Thus, a Writ Coram Nobis is unavailable.



                                                         3
322, 336 (2003). To meet this requirement, the petitioner must “demonstrate that reasonable

jurists would find the district court’s assessment of his constitutional claims debatable or wrong.”

United States v. Fleming, 676 F.3d 621, 625 (7th Cir. 2012) (quoting Tennard v. Dretke, 542

U.S. 274, 281 (2004)). The petitioner need not show that his appeal will succeed, but he must

show “something more than the absence of frivolity” or the existence of mere “good faith” on his

part. Miller-El, 537 U.S. at 337, 338.

       Wicker has not made a substantial showing of the denial of a Constitutional right.

Accordingly, he is not entitled to issuance of a certificate of appealability.


       IT IS SO ORDERED.

       DATED: October 5, 2018
                                                       s/ Staci M. Yandle
                                                       STACI M. YANDLE
                                                       United States District Judge




                                                  4
